Opinion issued March 12, 2010










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-10-00183-CV
____________

IN RE RALPH O. DOUGLAS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Ralph O. Douglas, has filed a petition for a writ of mandamus
complaining of the failure of Loren Jackson, Harris County District Clerk,
 to file
Relator’s “Vexatious Litigant’s Request to File Additional Litigation in the
Alternative to Pay Filing Fees Pursuant to Chapter 14.006(a)-(i)” and an original
petition bringing a new litigation.
                    We deny the petition for a writ of mandamus for want of jurisdiction.  
PER CURIAM
 
Panel consists of Justices Keyes, Sharp and Massengale.